DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the Sati ‘384 reference, Applicant argues:
“Sati ‘384 does not teach “wherein the control adjustments change a parameter of the modular device.” Since the modular devices in Sati ‘384 are controlled by the user, the surgical hub in Sati ‘384 does not change a parameter of the modular device.”
The Examiner respectfully disagrees. Sati ‘384 discloses registering a plurality of hand gestures (Claim 1) that, once performed, produce desired actions by the surgical hub (Claim 7). Such actions can be drilling, with a drill instrument; sawing with a different sawing instrument; reaming, rasping etc. (par. [0044]). Sati ‘384 then discloses 
Regarding the limitation “activate an additional modular device”, the Examiner notes Sati discloses selecting different instruments (i.e. a drill, saw, rasp, etc.) based on different hand gestures, each instrument being a different modular device (par. [0044]). Hand gestures are then used to select a workflow for the selected instrument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sati et al. (2005/0203384).
Regarding Claims 1, 5, 8, 12, 15 and 19, Sati discloses a surgical hub 26 communicably coupled to a data source (any of 25, 27, 28, 40, etc. ) that produce data to affect control of the system and a modular device (instruments 16) (Fig. 1), the surgical hub comprising a processor and memory (computer readable medium that stores instructions for a processor to execute, see Fig. 2). Sati further discloses receiving perioperative data from the data source during the course of a surgical procedure, which could be hand gestures for initiating a surgical task according to a pre-planned surgery (par. [0045]). Sati further discloses receiving data from a second data source, such as positional data of a tracked instrument (par. [0054]). Sati then discloses that a combination of the hand gesture data and the instrument tracking data can be used to start a procedure from an ordered list of steps (par. [0042, 0055]). The steps of the procedure are tracked using the perioperative data, the identification of steps that are actively being performed from the list equating to Applicant’s claimed “contextual data”, i.e. the context of where the procedure is currently with respect to the entire list of steps, and data regarding the performance of that step is displayed to a user (par. [0042]), such data including steps required for that procedure, relevant measurements and/or images. Once the particular step is performed, the system cycles to the next 
In regards to the added limitations of sending control adjustments to the modular device and changing a parameter of the modular device, Sati ‘384 discloses that these instruments are “intelligent instruments” that have programming/instructions thereon that “know what they are supposed to do” and ultimately guide the surgeon (par. [0087]). Thus, when a hand gesture is made for a certain procedure, control signals are sent to select a specific instrument, and the intelligent instrument then uploads pertinent information to the computer system regarding its function, such information being anteversion/inclination of a cup, cutting height of a femoral head, etc. These modular instruments are then controlled by a user according to pre-defined paths/steps according to a pre-defined surgical plan. The paths can also be adjusted by hand gestures from a user, such hand gestures creating new-user defined paths for the instrument, i.e. change a parameter of the instrument as claimed (par. [0055]).
In regards to Claims 3, 7, 10, 14, 17 and 21, Sati discloses the first data source can be imaging data of the patient, positional data of a patient or locational data of implants in the patient (par. [0027, 0028, 0030]), which can be construed as patient monitoring devices
Regarding Claims 4, 11 and 18, Sati discloses registering the necessary instruments based on the procedure selected, such instruments qualifying as medical supplies (par. [0042]).
In regards to Claims 6, 13 and 20, Sati discloses the instruments used can be “intelligent instruments” which have programming therein dictating their function such that switching from a rasp to a saw will result in a switch for parameters needed to rasp versus those needed to saw (par. [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Haider et al. (2016/0022374).
Alternatively to the rejections provided in the 35 USC 102 section above, and in regards to Claims 1, 5, 8, 12, 15 and 19,  the Examiner notes Sati discloses a surgical hub 26 communicably coupled to a data source (any of 25, 27, 28, 40, etc. ) that produce data to affect control of the system and a modular device (instruments 16) (Fig. 1), the surgical hub comprising a processor and memory (computer readable medium that stores instructions for a processor to execute, see Fig. 2). Sati further discloses receiving perioperative data from the data source during the course of a surgical procedure, which could be hand gestures for initiating a surgical task according to a pre-planned surgery (par. [0045]). Sati further discloses receiving data from a second data source, such as positional data of a tracked instrument (par. [0054]). Sati then discloses that a combination of the hand gesture data and the instrument tracking data can be used to start a procedure from an ordered list of steps (par. [0042, 0055]). The steps of 
With respect to the added limitations of sending control adjustments to the modular device and changing a parameter of the modular device, Sati ‘384 discloses that these instruments are “intelligent instruments” that have programming/instructions thereon that “know what they are supposed to do” and ultimately guide the surgeon (par. [0087]). Thus, when a hand gesture is made for a certain procedure, control signals are sent to select a specific instrument, and the intelligent instrument then uploads pertinent information to the computer system regarding its function, such 
While Sati discloses the sue of intelligent instruments, which implies programming thereon to control the operation of the device, Sati may not explicitly disclose control adjustments are sent directly to the modular device to change a parameter of the modular device. However, Haider discloses an analogous surgical system with tool tracking and control, wherein the modular device can be monitored (using on-tool tracking), performance measures made and ultimately device parameters changed in order to optimize the operation of the tool as well as protecting the patient from harm due to improper operation of the tool (par. [0052, 0134, 0238, 0708]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati reference to include on instrument tracking and computer control, as taught and suggested by Haider, for the purpose of optimizing the operation of the tool as well as protecting the patient from harm due to improper operation of the tool.
In regards to Claims 3, 7, 10, 14, 17 and 21, Sati discloses the first data source can be imaging data of the patient, positional data of a patient or locational data of implants in the patient (par. [0027, 0028, 0030]), which can be construed as patient monitoring devices
Regarding Claims 4, 11 and 18, Sati discloses registering the necessary instruments based on the procedure selected, such instruments qualifying as medical supplies (par. [0042]).
In regards to Claims 6, 13 and 20, Sati discloses the instruments used can be “intelligent instruments” which have programming therein dictating their function such that switching from a rasp to a saw will result in a switch for parameters needed to rasp versus those needed to saw (par. [0087]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Shelton (2017/0202595).
In regards to Claims 2, 9 and 16, Sati discloses all of the claimed invention except for the particular construction of the medical instruments 16. However, Shelton discloses the use of modular applicators having both RF and ultrasonic devices (Abstract; Fig. 2) for the purpose of reducing the number of devices needed during surgery (one modular device versus two distinct devices) while also providing efficient power control for two separate devices having two separate power requirements (par. [0178]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati reference to include modular devices with first and second modular components, as taught and suggested by Shelton, for the purpose of reducing the number of separate instruments needed during a surgical procedure while also providing enhanced power management for the two modular devices.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Haider et al. (2016/0022374), further in view of Shelton (2017/0202595).
In regards to Claims 2, 9 and 16, Sati and Haider disclose all of the claimed invention except for the particular construction of the medical instruments 16. However, Shelton discloses the use of modular applicators having both RF and ultrasonic devices (Abstract; Fig. 2) for the purpose of reducing the number of devices needed during surgery (one modular device versus two distinct devices) while also providing efficient power control for two separate devices having two separate power requirements (par. [0178]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati and Haider combination to include modular devices with first and second modular components, as taught and suggested by Shelton, for the purpose of reducing the number of separate instruments needed during a surgical procedure while also providing enhanced power management for the two modular devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792